         Case 4:20-cr-00301-LPR Document 9 Filed 11/13/20 Page 1 of 1
                                                                                 Fii.ED
                                                                              U.S. DISTRICT COURT
                                                                          EASTERN DISTRICT ARKANSAS

                    IN THE UNITED STATES DISTRICT COURT             NOV 1 3 2020
                        EASTERN DISTRICT OF ARKANSAS   JAME~ . McCORMA , CLERK
                              CENTRAL DIVISION         By:--r',1 ,.__,,..z....>G.;.~~~..,.._-
                                                                                             EPcLeRK
UNITED STATES OF AMERICA

V.                            CASE NO. 4:20-CR-301-LPR-1

CHRISTOPHER TYRONE WHITE, JR.                                              DEFENDANT

                                         ORDER

       The United States must tum over to the defense all exculpatory evidence-that is

evidence that favors the defendant or casts doubt on the government's case. See Brady v.

Maryland, 373 U.S. 83 (1963) and cases applying this precedent. If the government fails

to produce exculpatory evidence to the defense in a timely manner, the Court may take

certain steps: excluding certain evidence; giving adverse jury instructions; dismissing

charges; holding government lawyers in contempt; or imposing other appropriate

sanctions.

       SO ORDERED, this ~ a y of November, 2020.




                                          UNITED STATES MAGISTRATE JUDGE
